       Case 3:20-cr-00088-TSL-FKB Document 55 Filed 01/21/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 3 - NORTHERN DIVISION (Jackson)


UNITED STATES                                                        PLAINTIFF

VERSUS                                          CRIMINAL NO:      3:20cr88-TSL-FKB


MARK ANTHONY COLEMAN                                                 DEFENDANT



                    NOTICE OF ASSIGNMENT OF PROBATION OFFICER


       Please take notice that James      L. Tucker                 has been assigned as
                                  MARK ANTHONY COLEMAN
Probation Officer for Defendant                                     and should be noticed of all

future pleadings by adding as an Interested Party to said case.

                                                 OR

            NOTICE OF CHANGE OF ASSIGNMENT OF PROBATION OFFICER

       Please take notice that                                       has been assigned as

Probation Officer for Defendant                                         and should be noticed

of all future pleadings by adding as an Interested Party to said case. Probation Officer

                                      is no longer assigned to this defendant and should be

terminated as an Interested Party for notice.

                                                      MARK D. QUARLES
                                                      CHIEF U.S. PROBATION OFFICER


                                                                              Kevin Wright
                                                                              2021.01.21 12:42:36 -06'00'
                                                      By:
